DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
According to the amendment filed on November 16, 2021, claims 1, 10, 11 and 15-20 were amended, and claim 2 was cancelled. Claims 1 and 3-20 are pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on November 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,735,569 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The feature “a housing having an opaque sidewall; … wherein the opaque sidewall separates the first and second display” 
In the following rejection, the limitation “opaque sidewall” will not be considered.
Claims 17-20, which are dependent on claim 16, are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16-20 are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Sasaki et al. (Sasaki, JP 2010008480).
Re claim 16: As shown in Figs. 2a and 2b, Sasaki discloses an electronic device, comprising:
a housing having a sidewall L (joint);
a first display region with first pixels on a front surface (at left of joint L) of the electronic device (Patent Translate, page 5, lines 16-20);
a second display region with second pixels on a back surface (at right of joint L) of the electronic device, wherein the sidewall L separates the first and second display regions; and
electronic components (flexible wiring substrate 30 in Fig. 2b and light source 50 in Figs. 8 and 11) located between the first and second display regions.
Re claim 17: The electronic device defined in claim 16, wherein the first pixels in the first display region and the second pixels in the second display regions comprise organic light-emitting diode pixels (Patent Translate, page 23, lines 2-21).
Re claim 18: The electronic device defined in claim 16 further comprising a glass cover layer 20 (Patent Translate, page 6, lines 16-18, and page 12, lines 2-8) overlapping the first display region.
Re claim 19: The electronic device defined in claim 18, wherein the first display region has a curved edge E2 (Fig. 2b).
Re claim 20: The electronic device defined in wherein the glass cover layer 20 has a curved portion (along joint L) overlapping the curved edge E2 of the first display region (Figs. 2a and 2b).
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, JP 2010-008480 to Sasaki et al. (Sasaki), fails to disclose or suggest an electronic device comprising a housing having a metal portion that forms at least part of a sidewall.
As shown in Figs. 2a and 2b, Sasaki only discloses a housing comprising a glass portion 20 and having a sidewall L (joint). There is no metal portion that forms at least a part of the sidewall.
Re claim 11, Sasaki also fails to disclose or suggest an electronic device comprising a metal sidewall located between the front and back surfaces.
As shown in Figs. 2a and 2b, Sasaki discloses a display 100 that wraps from a front surface (at left of joint L) of the electronic device to a back surface (at right of joint L) of the electronic device, and a sidewall L (joint) located between the front and back surfaces. However, Sasaki does not disclose that the sidewall L is a metal sidewall.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
December 17, 2021